PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           


In re Application of
Arron et al.
Application No. 12/935,822
Filed: 26 January 2011                                  
Attorney Docket No.: 01146-   0087-00US
:
:
: :                     
:         
:



DECISION ON PETITION

  For: Compositions and Methods 	        :
  for Treating and Diagnosing Asthma  	            	 

This is a decision on the “REQUEST FOR RECONSIDERATION OF DECISION DISMISSING PETITION UNDER 37 CFR § 1.183 FOR SUSPENSION OF THE RULES” first filed on July 6, 2021, and supplemented by the “CORRECTED REQUEST FOR RECONSIDERATION OF DECISION DISMISSING PETITION UNDER 37 CFR § 1.183 FOR SUSPENSION OF THE RULES” filed on July 12, 2021, to waive the prior art disqualification requirement in 37 CFR 1.321(d) and accept the concurrently-filed terminal disclaimer, which is based on a joint research agreement. 

For the reasons set forth below, the renewed petition under 37 CFR 1.183 is GRANTED.

The petition fee of $420 pursuant to 37 CFR 1.17(f) for the petition under 37 CFR 1.183 was received on February 10, 2021

RELEVANT STATUTE AND REGULATIONS

	Pre-AIA  35 U.S.C. 103(c) provides:

	(1) Subject matter developed by another person, which qualifies as prior art only under one or more of subsections (e), (f), and (g) of section 102, shall not preclude patentability under this section where the subject matter and the claimed invention were, at the time the claimed invention was made, owned by the same person or subject to an obligation of assignment to the same person.



	(A)    the claimed invention was made by or on behalf of parties to a joint research agreement that was in effect on or before the date the claimed invention was made;

	(B)    the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and

	(C)    the application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement.

	(3)    For purposes of paragraph (2), the term “joint research agreement” means a written contract, grant, or cooperative agreement entered into by two or more persons or entities for the performance of experimental, developmental, or research work in the field of the claimed invention.

	37 CFR 1.104(c)(5)(ii) provides:

	Subject matter which qualifies as prior art under 35 U.S.C. 102(e), (f), or (g) in effect prior to March 16, 2013, and a claimed invention in an application pending on or after December 10, 2004, or in any patent granted on or after December 10, 2004, will be treated as commonly owned for purposes of 35 U.S.C. 103(c) in effect prior to March 16, 2013, on the basis of a joint research agreement under 35 U.S.C. 103(c)(2) in effect prior to March 16, 2013, if:

	(A)    The applicant or patent owner provides a statement to the effect that the subject matter and the claimed invention were made by or on behalf of the parties to a joint research agreement, within the meaning of 35 U.S.C. 100(h) and § 1.9(e), which was in effect on or before the date the claimed invention was made, and that the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and

	(B)    The application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement.

	37 CFR 1.321(d) provides:

	A terminal disclaimer, when filed in a patent application or in a reexamination proceeding to obviate double patenting based upon a patent or application that is not commonly owned but was disqualified as prior art as set forth in either § 1.104(c)(4)(ii) or (c)(5)(ii) as the result of activities undertaken within the scope of a joint research agreement, must:




	(2)    Be signed in accordance with paragraph (b)(1) of this section if filed in a patent application or be signed in accordance with paragraph (a)(1) of this section if filed in a reexamination proceeding;

	(3)    Include a provision waiving the right to separately enforce any patent granted on that application or any patent subject to the reexamination proceeding and the patent or any patent granted on the application which formed the basis for the double patenting, and that any patent granted on that application or any patent subject to the reexamination proceeding shall be enforceable only for and during such period that said patent and the patent, or any patent granted on the application, which formed the basis for the double patenting are not separately enforced.

	37 CFR 1.183 provides:

	In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be suspended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).


DECISION

In the present renewed petition filed under 37 CFR 1.183, applicant incorporates the arguments made in the “PETITION UNDER 37 CFR 1.183 FOR SUSPENSION OF THE RULES” filed on February 10, 2021, and, in response to the deficiencies noted in the “DECISION ON PETITION” mailed on May 11, 2021, again requests waiver of the requirement in 37 CFR 1.321(d) that the reference being disclaimed over in the terminal disclaimer, filed concurrently with the petition, be disqualified as prior art as set forth in 37 CFR 1.104(c)(5)(ii). In support of its request, and in response to the dismissal of the petition under 37 CFR 1.183 filed on February 10, 2021, the patent owners assert the following:1 

	Deficiencies Noted in Decision on Petition

In the Decision on Petition dated May 11, 2021 (“Decision”), the Office noted two deficiencies that resulted in dismissal the Previous Petition.

1.    The Office stated that the JRA Statement submitted with the February 10, 2021, Petition (“Previous JRA Statement”) “is not compliant because it states that Genentech, Inc. and The Regents of University of California are the applicants. While Office records reflect that Genentech, Inc. and The Regents of University 

2.    The Office stated that the JRA TD submitted with the February 10, 2021, Petition (“Previous JRA TD”) “is deficient in that it is not compliant with pre-AIA  37 CFR 1.321(b)(l)(i)-(iv), which requires that the terminal disclaimer be signed by one of the parties listed therein.” Decision at page 6. The Office further stated that “[t]he assignee of the entire interest as set forth in pre-AIA  37 CFR 1.321(b)(iii) may sign the terminal disclaimer or a patent practitioner appointed by both assignees as set forth in pre-AIA  37 CFR 1.321(b)(iv) may also sign the terminal disclaimer.” Id. The Office additionally noted that the Previous JRA TD erroneously referred to the “terms” of the patent in the plural. Id.

	Correction of Deficiencies

Assignees submit herewith a corrected JRA Statement and a corrected JRA TD. These documents remedy the deficiencies noted in the Decision as follows.

1.    Assignees submit herewith a JRA Statement as provided in 37 CFR 1.104(c)(5)(ii)(A). The JRA statement is signed by the undersigned attorney of record. Powers of Attorney from both Assignees were filed in the application on July 9, 2021, granting power of attorney to Customer No. 163203. The undersigned is listed as an Attorney under Customer No. 163203.

2.    Assignees submit herewith a JRA TD signed by “a patent practitioner appointed by both assignees as set forth in pre-AIA  37 CFR 1.321(b)(iv).” See Decision at page 6. As noted above, Powers of Attorney from both Assignees were filed in the application on July 9, 2021, granting power of attorney to Customer No. 163203. Jennifer Davis, the signor of the JRA TD, is listed as an Attorney under Customer No. 163203.1 Finally, the typographical errors noted in the Decision have been corrected in the JRA TD submitted herewith.
Conclusion

The patent owners’ instant renewed petition under 37 CFR 1.183 has been fully considered.

A review of the record reveals that the terminal disclaimer based on a joint research agreement filed on July 12, 2021, meets all of the formal requirements of 37 CFR 1.321(d) and the requirements of 37 CFR 1.104(c)(5)(ii) (except for the disqualification of prior art requirement for which waiver is presently requested). The patent owners met the requirements to establish evidence of a joint research agreement in accordance with 37 CFR 1.104(c)(5)(ii) by:

(2) Amending the specification on October 21, 2020, to name the parties to the joint research agreement.

In view of the present facts and circumstances, it is in the interest of justice to waive the requirement in 37 CFR 1.321(d) that the reference listed in the terminal disclaimer be prior art that is disqualified in the manner as set forth in 37 CFR 1.104(c)(5)(ii) in order for the patent owners to able to file the terminal disclaimer under this provision to obviate the nonstatutory double patenting rejections of record based on the reference. Accordingly, the instant petition requesting waiver of the requirement in 37 CFR 1.321(d) that the reference being disclaimed over in the terminal disclaimer filed on July 12, 2021, be prior art that is disqualified in the manner set forth in 37 CFR 1.104(c)(5)(ii) is granted.


CONCLUSION

1.    The July 6, 2021, renewed petition filed under 37 CFR 1.183, as supplemented on July 12, 2021, is granted.

3.    The terminal disclaimer filed on July 12, 2021, is being forwarded to the paralegal staff for processing.

4.    Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        

                                                                                                                                                               








    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Petition under 37 CFR 1.183, filed on July 12, 2021, at pages 2-3.